DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The claims, remarks, and/or amendments filed on 08/03/2021 are acknowledged. Claims 1-2, 7-8, and 28 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 08/03/2021 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2, 7-8, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1-2, 7-8, and 28  recite the newly amended limitation of “said encasing member comprising an opening defining an exterior portion of the of the encasing member disposed before the opening and defining an interior portion disposed after the opening…wherein the L-shaped film strips each comprise an elongate side portion and a protruding base portion, wherein the protruding base member of one film sheet is disposed at the exterior portion of the encasing member past the opening, and wherein the protruding base member of an directly adjacent film strip is disposed at the interior portion of the encasing member before the opening”; however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase. The instant claims now recite limitations which were not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed. Such limitations recited in the present claims, introduce new concepts and thus violate the written description requirement of the first paragraph of 35 U.S.C. §112. The specification does not appear to describe any particular openings in the devices , their locations, nor their locations in reference to the contained film strips nor do any of the drawings appear to depict any openings in the devices nor their orientation or proximity 
Applicant is required to cancel the new matter in the response to this Office action. Alternatively, applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-2, 7-8, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lerner U.S. Patent Application Publication 2006/0104910 in view of Ishida U.S. Patent 6,467,621 and Miller, C.M., et al., U.S. Patent Application Publication 2008/0063325.
Lerner teaches a stack of medicated film strips having at least two layers of films each having a unique marking, shape, cutout, wording, or color, or other indicia that the adjacent over or underlying film layer so that the dosages can be identified from one another. (See claims 1-16.)  Lerner teaches a package encasing such films where the films have the same outer perimeter in the stack but the inner perimeter (I.e. slits or cutouts) of the cutout alternates from one orientation to another to indicate the dosage, reading on instant claims 1-2 and 6-10. (See figures 1-18.) Figures 7-8 of Lerner is depicted below. The black lines (portions 120 and 124) define the perimeter of the film strip 122 which is a non-rectangular shape. A second film strip 126 rotated 180 degrees is placed underneath and adjacent to film strip 122. The entire stack of the film strips defines a rectangular shape 134. Figures 1-8 all appear to display such use of rotating 

    PNG
    media_image1.png
    488
    472
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    208
    342
    media_image2.png
    Greyscale

Lerner also indicates that the films can be any shape. Further Lerner teaches film strips having a "/" or "\" mark in the center of the strip and rotating them 180 degrees in the package to form an "X" symbol to tell the film strips apart. (See figures 1 and 2.)
Lerner does not teach that the medicated films are in an l-shape.
Ishida teaches l-shaped sheets made of a polymeric carrier and medicine formed into l shapes. (See figure 6.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the l-shape taught by Ishida as useful for medical sheets for the shape of the medical films of Lerner. The skilled artisan would have been motivated 
Lerner and Ishda do not teach the orientation of the protruding base members of one film to the next in stacked materials.
Miller teaches methods of packaging materials with sheets of substrate materials stacked together in designs that provide for offset tabs and different textures, colors, variations of text, and provide easier opening. (See abstract.) Miller teaches designs of multilayer materials with two superimposed L-shaped sheets adjacent to one another with the protruding ends of the L-shapes flipped 180 degrees to one another to provide for a design that allows for two grip tabs to be exposed at the non-protruding end of the L-shapes with the protruding ends of the L-shapes overlapping that allows for users to distinguish the tabs and aid in griping the sheets such as for those people who have arthritis. (See Figure 23, 24, etc. and paragraph 0067.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to position the L-shaped strips of material packaged in the casettes of Lerner and Ishda in a configuration known to allow for such L-shaped materials to be visually distinguished from one another as well as provide for visible and readily accessible tabs on each sheet of material allowing for ease of use by users such as those with arthritis as taught by Miller. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that all of the art are directed to methods of packaging medical materials and teach orientations of thin sheets of materials that provide for readily packaging thin sheet materials in both . 
	
Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618